DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat (US 20140200863) in view of Kobayashi (US20190228558).
Regarding claim 1, Kamat teaches:
A system comprising:
a host computing system; and a client computing system (Kamat at least in pars. [0140-0142], teaches client-server communication for client visualization of 3D models.)
wherein the host computing system comprises one or more processors (Kamat at least in pars. [0031, 0140-0142], teaches hardware to carry out method of computer vision with server-client communication implying the use of computer systems including processors) the configured to execute a method comprising:
accessing a virtual three-dimensional model stored in a memory; (Kamat at least in pars. [0041, 0058, 0064, 0097], teaches the CAD data of the GIS and CAD data 10 includes all of the 3D objects/model being stored in memory.) 
decomposing the three-dimensional model into one or more constituent parts (Kamat at least in pars. [0056, 0068, 0111], teaches the 3D model is then recursively subdivided into 
sending a list of the one or more constituent parts to the client computing system; (Kamat at least in pars. [0140-0142], teaches client-server communication for client visualization of 3D models. It implies sending the list of decomposed constituent triangle primitives to client for 3D models rendering.)
wherein the client computing system comprises one or more processors (Kamat at least in pars. [0031, 0140-0142], teaches hardware to carry out method of computer vision with server-client communication implying the use of computer systems including processors) configured to execute a method comprising:
receiving the list of the one or more constituent parts from the host computing system; (Kamat at least in pars. [0071], An example interactive visualization is one that allows users to navigate through it, select an element for closer inspection, highlight areas of interest, or view the scene from different viewpoints. In one embodiment, the framework has a visualization scheme that is interactive in nature, allowing users to view attribute data for parts of the network. Other embodiments may have fixed visualization schemes. The display of on-demand attribute data and user-initiated changes to the displayed elements in the scene can call for visualization schemes to be rendered in real-time and at interactive frame rates.)
composing a copy of the virtual three-dimensional model from the one or more of the constituent parts that correspond to the constituent part request. (Kamat at least in pars. 
Kamat does not implicitly teach:
a client computing system comprising a head-wearable display system;
(host) receiving a constituent part request from the client computing system;
(host) sending one or more constituent parts that correspond to the constituent part request to the client computing system; and
(client) sending the constituent part request to the host computing system;
(client) receiving the one or more of the constituent parts that correspond to the constituent part request from the host computing system;
(The missing limitations client device being a head-wearable device in communication with the server by client requesting for data and server provide that data to client (user).)
On the other hand, Kobayashi least in abstract and pars. [0369, 0373-0374], teaches the home server 502 requests the content server 501 to transmit the texture images and the depth images specified from a visual field range of a viewer based on a viewing position and a visual line direction corresponding to a viewing position and a visual line direction of the  head mount display 15 supplied from the head mount display 15, acquires the texture images and the depth images, and causes the head mount display 15 to display the texture images and the depth images via the conversion device 14. The wearable client 15 based on its viewing position and a visual line direction requesting for 3D data via home server 502 to content server 501. The 3D 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to a client head-wearable device in communication with the server and client-server requesting/sending for required data in rendering 3D objects/models in Kobayashi in combine with Kamat’s virtual rendering system. The combination provides that only data of necessary surfaces is transmitted, and thus it is possible to reduce a load of a transmission band related to the transmission (Kobayashi [0396].)

Regarding claim 2, Kamat in view of Kobayashi teaches:
The system of claim 1, wherein the constituent part comprises mesh data (Kamat at least in pars. [0056, 0068, 0111], teaches the 3D model is then recursively subdivided into smaller bounding volumes—this is depicted in FIG. 5… the decompositions represent a polygon surface model as a list of its constituent triangle primitives; the decompositions are stored in memory as tris files. A 3D model composed of quads or other non-triangular primitives is also automatically decomposed into its equivalent list of triangles.)

Regarding claim 3, Kamat in view of Kobayashi teaches:
The system of claim 1, wherein the constituent part comprises texture data. (Kamat at least in pars. [0035], teaches the 3D model textured with digital image. Kobayashi least in abstract and par. [0369], the HMD via home server reproduces a 3-dimensional image merely by transmitting a viewing range based on a viewing position and a visual line direction and 

Regarding claim 4, Kamat in view of Kobayashi teaches:
The system of claim 1, wherein the host computing system comprises a server. (Kamat at least in pars. [0140-0142], teaches client-server communication for client visualization of 3D models. Kobayashi least in abstract and pars. [0369, 0373-0374], teaches the home server 502 requests the content server 501 to transmit the texture images and the depth images specified from a visual field range of a viewer based on a viewing position and a visual line direction corresponding to a viewing position and a visual line direction of the  head mount display 15 supplied from the head mount display 15, acquires the texture images and the depth images, and causes the head mount display 15 to display the texture images and the depth images via the conversion device 14.)

Regarding claim 5, Kamat in view of Kobayashi teaches:
The system of claim 1, wherein the host computing system comprises a head-wearable display system (Kamat in view of Kobayashi does not teaches the HMD being a host. However since the HMD is a computer with capability to send and receive data, it can be used as a host computer. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try using another HMD to act as a host computer. The result of combination would have been predictable.)

Regarding claim 6, Kamat in view of Kobayashi teaches:
The system of claim 1, the method further comprising storing the one or more constituent parts in a memory (The computing devices in Kamat and Kobayashi comprise at least a memory that is capable to store the data for 3D objects/models).

Regarding claim 7, Kamat in view of Kobayashi teaches:
The system of claim 1, the method further comprising decompressing the one or more constituent parts. (Kobayashi least in pars. [0093, 0113], teaches content server 12 compresses and encodes the low-resolution texture image… The high-resolution image processing unit 34 compresses and decodes the texture images. It implies decompressing texture data for rederinging 3D objects/models.)
Regarding claims 8-23, it recites similar limitations of claims 1-7 but in a different forms. The rationale of claim 1-7 rejection is applied to reject claims 8-23 with addition limitations in claim 15 of a non-transitory computer-readable medium (Kobayashi [0572], computer readable recording medium in which such a computer program is stored); claim 22 of storing the one or more constituent parts in one or more arrays, wherein the one or more constituent parts are stored separate (Kamat at least in pars. [0056, 0068, 0111], teaches the 3D model is then recursively subdivided into smaller bounding volumes—this is depicted in FIG. 5… the decompositions represent a polygon surface model as a list of its constituent triangle primitives; the decompositions are stored in memory as tris files. A 3D model composed of quads or other non-triangular primitives is also automatically decomposed into its equivalent list of triangles. The 3D model is stored separately from the (array) tris files.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Rochford (US 20190243599): A method and apparatus for coordinating HMDs for sharing data in a virtual reality (VR) environment.
Kohlhoff (US 20120130521): A method of disassembly steps are ordered based on an order of selection of the corresponding part models. An assembly order is generated for the assembly from reversed disassembly order of 3D object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/             Examiner, Art Unit 2619